PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/501,063
Filing Date: 18 Feb 2019
Appellant(s): Roller, Michael, L.



__________________
Paul M. Denk, Reg. No. 22,598
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 19, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 7/28/2020 from which the appeal is taken have been modified by the Advisory Action dated 10/23/2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claim 7 submitted by the applicant in an after final amendment received on 9/23/2020 was entered by the examiner by the advisory action dated 10/23/2020. 
The examiner explained how claim 7 would be rejected in the advisory action, by combining the prior art of DeJong with the art of Mock, Jr, US 3878808.  DeJong discloses all features of the current invention but differs in that the loop of DeJong is formed by extending the terminal end of the line back into the forward end of the tube and then through an aperture in the sidewall of the tube with a knot in the terminal end of the line formed on the tube exterior to prevent the line from pulling out of the tube.  The current invention forms the loop by routing the terminal end of the line back along the outside of the tube and through an aperture with a knot/securement located on the interior of the tube.
The examiner adds the art of Mock which shows a roe handling device that comprises essentially the same features and form a loop in a similar manner to the current invention by routing the terminal end of the line back along the outside of the tube.  Mock does not show an aperture through the tube to secure the line, but rather forms a loop that encircles the tube at the terminal end.  An artisan having the teachings 
WITHDRAWN REJECTIONS
None
  (2) Response to Argument
Appellant’s arguments presented in section (VIII) of the appeal brief are addressed below:
Applicant argues that the prior art of DeJong shows a different arrangement for its structure mooring device.  In fact DeJong clearly indicates the device can be used by a person standing within the boat, or by a person standing on the dock (see column 1, lines 55-65).  Further applicant states the loop of DeJong can only be maintained at its 
Applicant argues that the terminal end 12A of the line in Mock is looped around the handle 10 and that the line will simply slide forward up to the vicinity of the T-shaped head.  Applicant further argues that it is quite apparent that the loop 12C, will get in the way, and can easily be pulled forwardly, upon its tubular handle, which diminishes the availability of any type of loop or noose, in preparation for its usage.  In any of the devices of the current invention, DeJong or Mock, if the line is tightened the loop is diminished in size.  One of ordinary skill understands how to use a rope handling device and maintain the desire loop diameter to encircle a mooring cleat or pier post.  Furthermore the combination of DeJong and Mock relies on securing the terminal end through an aperture in the tube wall as already taught by DeJong.  One cannot attack the references individually without considering the teachings of the other and what would be obvious to a routineer.  There are two methods of forming the loop disclosed by the prior art.  One is forming the loop by inserting back through the forward end of the tube as taught by DeJong, the other as taught by Mock is routing the terminal end back along the outside of the tube.  There are two methods of securing the terminal end of the line to the tube.  One, as taught by DeJong secures the terminal end by routing it through an aperture in the tube wall and knotting the terminal end so it does not pull through when tightened.  The second is by encircling the tube with the terminal end as disclosed by Mock.  By applying the teachings of Mock to DeJong an artisan only would need needs to come up penetrating the tube wall from outside to inside and knotting on 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANTHONY D WIEST/           Primary Examiner, Art Unit 3617                                                                                                                                                                                             
ADW, 3/9/2021
Conferees:
Samuel Morano
/S. Joseph Morano/           Supervisory Patent Examiner, Art Unit 3617                                                                                                                                                                                             
Joseph Rocca
/JOSEPH M ROCCA/           Supervisory Patent Examiner, Art Unit 3600                                                                                                                                                                                             


Paul M. Denk
763 South New Ballas Road
Saint Louis, MO 63141


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),